

116 HJ 96 IH: Proposing an amendment to the Constitution of the United States to ensure that an Act of Congress that increases the number of judges comprising the Supreme Court may not take effect before the date that is 10 years after the date of the enactment of such Act.
U.S. House of Representatives
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS2d SessionH. J. RES. 96IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2020Mr. Collins of Georgia (for himself, Mr. Weber of Texas, Mr. Smucker, Mr. Gibbs, Mr. Reschenthaler, Mr. Kevin Hern of Oklahoma, Mr. Waltz, Mr. Austin Scott of Georgia, Mr. John W. Rose of Tennessee, Mr. Allen, Mr. Buck, and Mr. Crawford) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to ensure that an Act of Congress that increases the number of judges comprising the Supreme Court may not take effect before the date that is 10 years after the date of the enactment of such Act.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States:  —An Act of Congress that increases the number of judges comprising the Supreme Court may not take effect before the date that is 10 years after the date of the enactment of such Act..